MADDOX, Justice
(dissenting).
I respectfully dissent from the denial of certiorari review. I believe the Court of Civil Appeals erred in holding that Young v. Huntsville Hospital, 595 So.2d 1386 (Ala.1992), which created a “special relationship” between a hospital and its patients, applies to the facts of this case. I believe the rule announced in Young created a narrow exception to the general rule that an entity cannot be held liable for the criminal acts of a third party absent a “special relationship” between that entity and the injured party. This case involves a claim by a tenant against a premises owner based on injuries sustained as a result of a third party’s criminal act on the premises. Because Young created a “special relationship” only between a hospital and its patients, I believe the holding of Young to.be entirely inapplicable to the fact situation presented in this case.